DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 15-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per Claim 15, the claim is drawn to computer readable medium. The specification at most define computer readable storage medium may be any usable medium accessible by a computer, or a data storage device, such as a server or a data center, integrating one or more usable media. The usable medium may be a magnetic medium (for example, a floppy disk, a hard disk, or a magnetic tape), an optical medium, a semiconductor medium (for example, a solid-state drive), or the like (Para 369). From the specification, it’s not specifically define what computer readable medium is and since the computer readable medium covers transitory medium and non-transitory medium, and transitory medium can be a signal which does not fall within one of the four statutory classes of 35 U.S.C  § 101. Therefore, claim 15 is directed to non-statutory subject matter.

.

Claim Analysis - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a determining module, configured to determine a scrambling code sequence based on a configuration parameter of a transmission reception point (TRP), wherein different TRPs correspond to different configuration parameters; and a processing module, configured to scramble or descramble data by using the scrambling code sequence determined by the determining module” i.e., Fig. 3-1 discuss scrambling code sequence generation apparatus and Para 324 discuss that The scrambling code sequence generation apparatus 300 may be applied to the TRP in the implementation environment shown in FIG. 1, or may be applied to user equipment. Further, Para 365 disclose that The steps of the method disclosed with reference to the embodiments of the present invention may be directly performed by a hardware processor, or may be performed by using a combination of hardware in the processor and a software module.   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei Huang Zeng Yang WO2012124551 (Lei) (Reference in IDS).
	Regarding Claim 1, Lei teaches a scrambling code sequence generation apparatus (fig. 6 and 10 and Page 6 L 15-25, RRH enhanced COMP transmission system refer to as scrambling code sequence generation apparatus),  comprising:
	a determining module (Page 34 L11-Page 35 L 3, Each of all transmission points in the cell is provided with a unique serial number. If it is assumed that the upper limit for the numbers of transmission points in a single cell is 32, the transmission points in the cell can be numbered from 0 to 31 serially. In the system as shown in Fig. 10, BS is numbered as 0, the first RRH is numbered as 1, and the second RRH is numbered as 2. BS scrambles the data transmitted from different transmission points. As shown, the data transmitted from BS can be scrambled with the cell ID as defined in LTE-Advanced, while the data transmitted from the first RRH is scrambled with the serial number of the transmission point i.e., determining module) configured to determine a scrambling code sequence (initial value of the scrambling sequence is defined by formula given on Page 34 Line 24 i.e.,   where nRNTI is the Cell Radio Network Temporary Identifier (RNTI) number of UE, ns is the number of the slot, q is the serial number of the code word, is the cell ID and Nj is the serial number of the transmission point) based on a configuration parameter of a transmission reception point (TRP) (Page 35 L 1-3, Nj is the serial number of the transmission point), wherein different TRPs correspond to different configuration 
	a processing module, configured to scramble or descramble data by using the scrambling code sequence determined by the determining module (Page 35 L 4-8, data transmitted from different transmission points in the cell are scrambled with different sequences i.e., processing module configure the scramble data by using scrambling code sequence as determined by the determining module).
	Lei does not specifically teaches that a scrambling code sequence generation apparatus i.e., RRH enhanced COMP transmission system has determining module and a processing module. 
	However, Examiner take official notice as it is well known in the art of communication that in order for the system to determine a scrambling code sequence and to process the configured data the system should have module or functions to perform the action.
	Therefore, it would have been obvious for one having ordinary skill in the art of communication before the effective filing date of the claimed invention to modify the method of Lei so as to reduce the interference among the transmission points and thus improve the system capacity (See Page 35 L 6-8). 
	Regarding Claim 2,  Lei teaches wherein the determining module comprises:
a generation submodule, configured to generate an initial scrambling code value based on the configuration parameter; and a determining submodule, configured to determine the scrambling code sequence based on the initial scrambling code value (Page 34 L 11- Page 35 L 10).

	However, Examiner take official notice as it is well known in the art of communication that determining module can have multiple submodule to perform the function of  further configuring based on parameters.
	Therefore, it would have been obvious for one having ordinary skill in the art of communication before the effective filing date of the claimed invention to modify the method of Lei so as to reduce the interference among the transmission points and thus improve the system capacity (See Page 35 L 6-8). 
	Regarding Claim 3,  Lei teaches wherein the configuration parameter comprises a target parameter, and different TRPs correspond to different target parameters (Page 35 L 4-8).
	Regarding Claim 4,  Lei teaches wherein the configuration parameter further comprises: at least one of an identification code of user equipment, a slot number corresponding to a resource on which the data is located, a cell identification code, or a parameter used to indicate a codeword sequence number (Page 35 L 2 i.e., cell ID).	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei Huang Zeng Yang WO2012124551 (Lei) (Reference in IDS).
	Regarding Claim 14,  Lei teaches a scrambling code sequence generation apparatus, comprising a processor and an interface(Page 3 L 15-22, central control station where fig. 6 and 10 and Page 6 L 15-25, RRH enhanced COMP transmission system refer to as scrambling code sequence generation apparatus), wherein the processor is configured to:
	determine a scrambling code sequence (Page 34 L11-Page 35 L 3, Each of all transmission points in the cell is provided with a unique serial number. If it is assumed that the upper limit for the numbers of transmission points in a single cell is 32, the transmission points in the cell can be numbered from 0 to 31 serially. In the system as shown in Fig. 10, BS is numbered as 0, the first RRH is numbered as 1, and the second RRH is numbered as 2. BS scrambles the data transmitted from different transmission points. As shown, the data transmitted from BS can be scrambled with the cell ID as defined in LTE-Advanced, while the data transmitted from the first RRH is scrambled with the serial number of the transmission point) 
	based on a configuration parameter of a transmission reception point (TRP) (Page 35 L 1-3, Nj is the serial number of the transmission point), wherein different 
	scramble or descramble data by using the scrambling code sequence(Page 35 L 4-8, data transmitted from different transmission points in the cell are scrambled with different sequences).
	Regarding Claim 15,  it has been rejected for the same reasons as claim 14. 
	Regarding Claim 16,  The computer-readable storage medium according to claim 15, wherein determining a scrambling code sequence comprises:
generating an initial scrambling code value based on the configuration parameter; and
determining the scrambling code sequence based on the initial scrambling code value(Page 34 L 11- Page 35 L 10).
	Regarding Claim 17,  The computer-readable storage medium according to claim 15, wherein
the configuration parameter comprises a target parameter, and different TRPs
correspond to different target parameters (Page 35 L 4-8)..
	Regarding Claim 18,  The computer-readable storage medium according to claim 17, wherein the configuration parameter further comprises: at least one of an identification code of user equipment, a slot number corresponding to a resource on which the data is located,
a cell identification code, or a parameter used to indicate a codeword sequence number(Page 35 L 2 i.e., cell ID).	
	Claim(s) 1-4 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. Pub. No. US 20150230216 A1
	Regarding Claim 14,  Liu teaches a scrambling code sequence generation apparatus, comprising a processor and an interface(Fig. 3 Unit 300, device for scrambling code sequence configuration), wherein the processor is configured to:
	determine a scrambling code sequence (Para 222, determining the initialization value of the scrambling sequence)  
	based on a configuration parameter of a transmission reception point (TRP) (Para 218, perform a scrambling initialization operation according to the search space and/or the transmission mode), wherein different TRPs correspond to different configuration parameters (Fig. 1 Unit 101, Para 215-216, transmission mode includes a centralized type and separate type refer to as different configuration parameter); and 
	scramble or descramble data by using the scrambling code sequence(Fig. 1 Step 104 and Para 223,  the base station scrambles a transmission signal transmitted through the enhanced control channel according to the scrambling sequence and then transmits, so that a user equipment which receives the transmission signal performs a descrambling operation according to the scrambling sequence in the transmission signal and obtains transmission information in the transmission signal).

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art reference fail to teach the limitation of “wherein the target parameter comprises at least one of a parameter related to a reference signal (RS), a beam parameter, a first identification code allocated to the TRP, a second identification code pre-allocated to the TRP, a parameter related to a synchronization signal, a quasi co-location (QCL) indication parameter, and a parameter related to a physical downlink control channel_(PDCCH), wherein the first identification code is used to generate the initial scrambling code value; and the second identification code is used to indicate the TRP. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. Pub. No. US 20200162228 A1 - METHODS AND DEVICES FOR REFERENCE SIGNAL CONFIGURATION
Chen et al. Pub. No. US 20200099461 A1 - SCRAMBLING CODE SEQUENCE GENERATION METHOD AND APPARATUS
Iouchi et al. Pub. No. US 20170221432 - SCRAMBLING CODE SEQUENCE GENERATION METHOD AND APPARATUS

Park et al. Pub. No. US 20200228267 A1 - METHOD FOR TRANSMITTING AND RECEIVING DATA IN WIRELESS COMMUNICATION SYSTEM AND APPARATUS THEREFOR
KO et al. Pub. No. US 20190230672 A1 - WIRELESS COMMUNICATION SYSTEM USING MULTIPLE TRANSMISSION AND RECEPTION POINTS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647